 Fill in this information to identify your case:

 Debtor 1                 Steve Shickles, Jr.
                          First Name                        Middle Name                     Last Name

 Debtor 2                 Ronda Shickles
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ALABAMA

 Case number           19-80155
 (if known)
                                                                                                                                           Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                      4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions.             11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B

      40 Verdant Circle SE Huntsville, AL                                                                                        Ala. Code §§ 6-10-2, 6-10-3,
      35803 Madison County
                                                                     $628,600.00                                $31,000.00
                                                                                                                                 6-10-4, 6-10-12; Const. Art. X,
      Line from Schedule A/B: 1.1                                                            100% of fair market value, up to   § 205
                                                                                              any applicable statutory limit

      See Attached                                                                                                               Ala. Code § 6-10-126
      Line from Schedule A/B: 6.1
                                                                      $61,415.00                                  $8,500.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      China - $1500                                                                                                              Ala. Code § 6-10-126
      Crystal - $520
                                                                       $3,070.00                                  $3,070.00
      Flatware - $50                                                                         100% of fair market value, up to
      Serving pieces - $250                                                                   any applicable statutory limit
      Assorted Art - $750
      Line from Schedule A/B: 6.2

      Men's clothing and accessories                                                                                             Ala. Code §§ 6-10-6, 6-10-126
      Line from Schedule A/B: 11.1
                                                                          $500.00                                   $500.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      Women's clothing and accessories                                                                                           Ala. Code §§ 6-10-6, 6-10-126
      Line from Schedule A/B: 11.2
                                                                       $5,000.00                                  $5,000.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy


               Case 19-80155-CRJ11                          Doc 114 Filed 02/11/19 Entered 02/11/19 19:20:20                                        Desc
                                                              Main Document     Page 1 of 2
 Debtor 1    Steve Shickles, Jr.
 Debtor 2    Ronda Shickles                                                                              Case number (if known)     19-80155
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     See Attached                                                                                                                 Ala. Code §§ 6-10-6, 6-10-12
     Line from Schedule A/B: 12.1
                                                                     $40,100.00                                 $7,500.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA Roth - Fidelity                                                                                                          Ala. Code § 19-3B-508
     Line from Schedule A/B: 21.1
                                                                            $0.00                                    $0.00
                                                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy


            Case 19-80155-CRJ11                             Doc 114 Filed 02/11/19 Entered 02/11/19 19:20:20                                         Desc
                                                              Main Document     Page 2 of 2
